Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20      PageID.1527    Page 1 of 15



               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION
GARY EUGENE WATKINS,

      Petitioner,                     Civil No. 2:10-CV-13199
                                      HONORABLE ARTHUR J. TARNOW
v.                                    UNITED STATES DISTRICT JUDGE

JODI DEANGELO-KIPP,

     Respondent,
____________________________________/

 OPINION AND ORDER ON REMAND SUMMARILY DENYING THE PETITION
  FOR WRIT OF HABEAS CORPUS, DECLINING TO ISSUE A CERTIFICATE
   OF APPEALABILITY, AND GRANTING LEAVE TO APPEAL IN FORMA
                           PAUPERIS

      This Court granted petitioner a writ of habeas corpus, finding that he had

been denied the effective assistance of trial counsel because petitioner’s attorney

failed to seek an additional mental competency examination when petitioner

continued to manifest psychotic behavior. The Sixth Circuit reversed this Court’s

decision and remanded the case to this Court to adjudicate the remaining issues.

      For the reasons that follow, the petition for writ of habeas corpus is

SUMMARILY DENIED pursuant to 28 U.S.C. § 2244(d).

                                  I. Background

      Petitioner was convicted of second-degree murder, assault with intent to

commit murder, and two counts of felony-firearm following a jury trial in the

Washtenaw County Circuit Court.




                                         1
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20         PageID.1528      Page 2 of 15



      Direct review of petitioner’s conviction ended in the Michigan courts on

May 27, 2009, when the Michigan Supreme Court denied petitioner leave to

appeal following the affirmance of his conviction by the Michigan Court of

Appeals. People v. Watkins, 483 Mich. 1016, 765 N.W. 2d 320 (2009).

      On May 27, 2010, petitioner filed his first post-conviction motion for relief

from judgment with the state trial court.

      While petitioner’s motion for relief from judgment was pending in the trial

court, petitioner filed a pro se motion for equitable tolling, a brief in support of
                                                                        1
equitable tolling, and an affidavit with this Court on July 28, 2010.       Petitioner

within his brief indicated that he wished to return to the state courts to exhaust

the following claims in his post-conviction motion: (1) petitioner is entitled to re-

sentencing due to the fact that inaccurate information was used to evaluate the

offense variables of the sentencing guidelines, (2) petitioner is entitled to re-

sentencing because his sentence was based on inaccurate information, (3)

petitioner was denied his right to the effective assistance of trial counsel because

trial counsel failed to investigate and present a defense and appellate counsel

was ineffective for failing to raise meritorious issues, and (4) prosecutorial

misconduct. (ECF No. 1, PageID. 11).




1Under the prison mailbox rule, the Court deemed these pleadings filed on July
28, 2010, the date that they were signed and dated. See Towns v. U.S., 190 F.
3d 468, 469 (6th Cir. 1999).

                                            2
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20       PageID.1529     Page 3 of 15



      The motion for equitable tolling was denied as moot, because, as

mentioned in greater detail below, the judgment of conviction became final not on

May 27, 2009, the date that the Michigan Supreme Court denied petitioner leave

to appeal, but on August 25, 2009, when petitioner failed to file a petition for writ

of certiorari with the U.S. Supreme Court. Petitioner had until August 25, 2010,

and not May 27, 2010, as he believed, to file his habeas application in

conformance with the AEDPA's statute of limitations. Because petitioner's

application had been filed on July 28, 2010, the petition was timely filed, thus,

any equitable tolling arguments were moot. Watkins v. McKee, No. 2:10–CV–

13199, 2010 WL 3324979, at *2 (E.D. Mich. Aug. 20, 2010). The Court further

held the petition in abeyance so that petitioner could return to the state courts

and exhaust additional claims. Id., at * 2–3.

      Petitioner’s post-conviction motion for relief from judgment was denied.

People v. Watkins, No. 06-70-FC (Washtenaw Cty. Cir.Ct., Oct. 28, 2010);

reconsideration den. No. 06-70-FC (Washtenaw Cty. Cir.Ct., Dec. 28, 2010).

      Petitioner filed a second motion for relief from judgment, which was also

denied. People v. Watkins, No. 06-70-FC (Washtenaw Cty. Cir.Ct., June 11,

2013). The Michigan appellate courts denied petitioner leave to appeal. People v.

Watkins, No. 318199 (Mich.Ct.App. Oct. 28, 2013); lv. den. 495 Mich. 1006, 846

N.W.2d 563 (2014).

      On July 25, 2014, petitioner, through counsel, filed a supplemental petition

for writ of habeas corpus, raising the following claims:

                                          3
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20         PageID.1530     Page 4 of 15



      I. Defense trial counsel was constitutionally ineffective in failing at trial
      to challenge Watkins’s competency to stand trial, in view of his bizarre
      behavior.

      II. Defense trial counsel was constitutionally ineffective in failing to
      request a jury instruction on imperfect self-defense reducing second-
      degree murder to voluntary manslaughter, and in failing to request a
      jury instruction that Watkins had no duty to retreat from the enclosed
      porch at Watkins’s residence before using deadly force in self-
      defense.

      III. Where a flawed jury form did not provide an opportunity for a
      general verdict of not guilty, Watkins was deprived of his constitutional
      right to a jury trial.

      IV. The trial court denied Watkins his constitutional right to self-
      representation when it refused his request for self-representation and
      foreclosed any further discussion of the issue by telling Watkins that
      he could only be represented by the attorney he sought to have
      removed previously.

      V. Watkins was denied counsel was defense counsel informed the
      court before trial that there was a breakdown in the attorney/client
      relationship, due to the fact that defense counsel had no idea what
      witnesses to call, claiming ongoing communication problems between
      him and Watkins.

      VI. The court violated Watkins’s constitutional righto a trial by a fair
      and impartial jury by allowing a juror to serve, even after the juror
      informed the court that she personally knew Watkins from college, and
      Watkins was denied his right to the effective assistance of counsel at
      trial where counsel failed to remove this juror from the jury.

      This Court reopened the petition to the Court's active docket, amended the

caption, and permitted petitioner to file an amended habeas petition. The Court

directed respondent to file an answer to the amended petition. Watkins v.

Romanowski, No. 2:10–CV–13199, 2014 WL 3894370 (E.D. Mich. Aug. 7, 2014).




                                           4
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20       PageID.1531     Page 5 of 15



      This Court granted habeas relief to petitioner on his first claim, finding that

he was denied the effective assistance of trial counsel when his attorney failed to

request an additional or independent evaluation as to petitioner's mental

competency to stand trial after petitioner continued to exhibit signs of mental

illness and an inability to understand the proceedings. Watkins v. Haas, 143 F.

Supp. 3d 632, 633–34 (E.D. Mich. 2015). In so ruling, this Court rejected

respondent’s argument that the amended habeas petition was time-barred under

the AEDPA’s one year statute of limitations for two reasons. First, the Court

found that petitioner’s ineffective assistance of trial counsel claim related back to

the ineffective assistance of trial and appellate counsel claims that petitioner

raised in his initial timely filed petition. Watkins v. Haas, 143 F. Supp. 3d at 640.

Secondly, assuming that the amended petition was untimely, this Court

concluded that the statute of limitations should be equitably tolled based on

petitioner’s lengthy history of serious mental illnesses. Id. The Court concluded

that petitioner was entitled to habeas relief on his first claim because trial counsel

was ineffective for failing to seek an additional psychiatric evaluation to

determine petitioner’s competency to stand trial, in light of his manifestations of

psychotic behavior at trial. Id. at 640-43. This Court declined to address

petitioner’s remaining claims. Id. at 644.

      The Sixth Circuit Court of Appeals reversed the grant, finding that

petitioner’s amended petition was untimely because petitioner was unable to

establish that his amended petition related back to his original petition or that he

                                             5
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20        PageID.1532     Page 6 of 15



was entitled to equitable tolling of the limitations period. Watkins v. Deangelo-

Kipp, 854 F.3d 846, 847 (6th Cir. 2017). The Sixth Circuit first noted that the

parties “do not dispute that Watkins’ supplemental habeas petition was filed after

the expiration of the statute of limitations.” Id., at 849. The Sixth Circuit ruled that

petitioner’s claim that trial counsel was ineffective for failing to request an

additional competency evaluation which he raised in his amended petition did not

relate back to the ineffective assistance of counsel claims raised in the initial

petition because this claim did not share a common core of operative facts with

the claims raised in the first petition. Id., at 850-51. The Sixth Circuit further held

that petitioner was not entitled to equitable tolling of the limitations period based

on his alleged mental incompetency because petitioner’s mental illness did not

equate with mental incompetency, that petitioner failed to present any evidence

that he was mentally incompetent during the limitations period, and that petitioner

failed to show that any alleged mental incompetency caused his untimely filing in

light of the fact that petitioner was able to file various motions in the state courts

even though he was suffering from mental illness. Id. at 851-52. The Sixth

Circuit reversed this Court’s decision to grant habeas relief on petitioner’s first

claim and remanded the matter to this Court “to determine the timeliness—and if

timely, the merits—of Watkins’ remaining claims consistent with the analysis we

have employed in this opinion.” Id.

      The United States Supreme Court denied the petition for writ of certiorari

on October 2, 2017. Watkins v. DeAngelo-Kipp, 138 S. Ct. 101 (2017).

                                           6
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20       PageID.1533     Page 7 of 15



      This Court reopened the case to the Court’s active docket and gave the

parties time to file supplemental briefs, which neither side chose to do. (ECF No.

40). The case is now ripe for adjudication.

                                    II. Discussion

      Respondent argues that all of the claims contained in petitioner’s amended

petition are barred by the one year statute of limitations. (ECF No. 14, PageID.

229-38).

      In the statute of limitations context, “dismissal is appropriate only if a

complaint clearly shows the claim is out of time.” Harris v. New York, 186 F.3d

243, 250 (2d Cir.1999); See also Cooey v. Strickland, 479 F. 3d 412, 415-16 (6th

Cir. 2007).

      Under the Antiterrorism and Effective Death Penalty Act (AEDPA), a one

(1) year statute of limitations shall apply to an application for writ of habeas

corpus by a person in custody pursuant to a judgment of a state court. The one

year statute of limitation shall run from the latest of:

      (A) the date on which the judgment became final by the conclusion of
      direct review or the expiration of the time for seeking such review;
      (B) the date on which the impediment to filing an application created
      by State action in violation of the Constitution or laws of the United
      States is removed, if the applicant was prevented from filing by such
      State action;
      (C) the date on which the constitutional right asserted was initially
      recognized by the Supreme Court, if the right has been newly
      recognized by the Supreme Court and made retroactively applicable
      to cases on collateral review; or
      (D) the date on which the factual predicate of the claim or claims
      presented could have been discovered through the exercise of due
      diligence.

                                           7
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20       PageID.1534     Page 8 of 15



28 U.S.C. § 2244(d)(1).

      Petitioner’s direct appeal of his conviction ended when the Michigan

Supreme Court denied petitioner leave to appeal on May 27, 2009, following the

affirmance of his conviction by the Michigan Court of Appeals on direct review.

Petitioner’s conviction became final, for the purposes of the AEDPA’s limitations

period, on the date that the 90 day time period for seeking certiorari with the U.S.

Supreme Court expired. See Jimenez v. Quarterman, 555 U.S. 113, 119 (2009).

Petitioner’s judgment therefore became final on August 25, 2009, when he failed

to file a petition for writ of certiorari with the U.S. Supreme Court. Holloway v.

Jones, 166 F. Supp. 2d 1185, 1188 (E.D. Mich. 2001). Petitioner had until

August 25, 2010 to file his habeas petition in compliance with the one year

limitations period unless the limitations period was tolled.

      Petitioner filed his post-conviction motion for relief from judgment on May

27, 2010, after 274 days had elapsed on the one year statute of limitations. 28

U.S.C. § 2244(d)(2) expressly provides that the time during which a properly filed

application for state post-conviction relief or other collateral review is pending

shall not be counted towards the period of limitations contained in the statute.

See McClendon v. Sherman, 329 F.3d 490, 493-94 (6th Cir. 2003). Petitioner

had ninety one days remaining under the statute of limitations.

      Petitioner filed his original petition with this Court on July 28, 2010, which

was within the one year limitation period. Petitioner, however, did not file his



                                          8
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20            PageID.1535    Page 9 of 15



amended petition until July 25, 2014, which the parties agree was beyond the

one year limitations period, which expired on August 25, 2010.

       When a habeas petitioner files an original petition within the one-year

deadline, and later presents new claims in an amended petition that is filed after

the deadline passes, the new claims will relate back to the date of the original

petition only if the new claims share a “common core of operative facts” with the

original petition. Mayle v. Felix, 545 U.S. 644, 664 (2005).

       Although this Court believed that petitioner’s ineffective assistance of trial

counsel claim involving trial counsel’s failure to seek an additional competency

evaluation related back to the ineffective assistance of counsel claims that

petitioner raised in his initial timely filed petition, the Sixth Circuit did not agree.

The Sixth Circuit concluded that petitioner’s ineffective assistance of counsel

claim that he raised in his amended petition did not share a common core of facts

with the claims raised by petitioner in his initial petition:

       As an initial matter, Watkins’ original petition does not raise any facts
       supporting the underlying ineffective assistance of counsel claim. The
       only portion of the petition relating to ineffective assistance of counsel
       reads as follows: “Defendant was denied his state and federal
       constitutional right to effective assistance of trial counsel, by counsels
       [sic] failure to investigate and raise a defense, and also ineffective
       assistance of appellate, by counsel [sic] failure to raise meritorios [sic]
       issues, and failure to perfect a competent appeal.” Original Habeas
       Petition 11, ECF No. 1, Page ID 11. It says nothing of counsel’s failure
       to request another psychiatric evaluation. It alleges only that trial
       counsel failed “to investigate and raise a defense.” Id. Counsel’s
       conduct in investigating before trial and presenting a defense to the
       jury during trial is a distinct “episode” from counsel’s conduct in not
       requesting that the judge order a fifth psychiatric evaluation during
       trial. To read the original petition’s language more expansively would

                                            9
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20        PageID.1536   Page 10 of 15



       contravene the Supreme Court’s warning against construing
       “conduct, transaction, or occurrence” so broadly as to render
       meaningless AEDPA’s statute of limitations. See Mayle, 545 U.S. at
       662–64, 125 S.Ct. 2562. Watkins’ amended petition, therefore, does
       not relate back to the original petition.

       Watkins v. Deangelo-Kipp, 854 F.3d at 850–51.

       Under the law of the case doctrine, a court is ordinarily precluded from re-

 examining an issue previously decided by the same court, or by a higher court in

 the same case. Consolidation Coal Co. v. McMahon, 77 F. 3d 898, 905 (6th Cir.

 1996). The law of the case doctrine has been applied to habeas cases in various

 contexts. See Crick v. Smith, 729 F. 2d 1038, 1039 (6th Cir. 1984). “Under the

 doctrine of law of the case, findings made at one point of the litigation become

 the law of the case for subsequent stages of that same litigation.” United States

 v. Moored, 38 F.3d 1419, 1421 (6th Cir. 1994). The law of the case doctrine

 “generally bars the district court from reconsidering those issues that the court of

 appeals has already explicitly or impliedly resolved.” Keith v. Bobby, 618 F.3d

 594, 599 (6th Cir. 2010); See also In re Kenneth Allen Knight Trust, 303 F.3d

 671, 676 (6th Cir. 2002)(“Issues decided at an early stage of the litigation, either

 explicitly or by necessary inference from the disposition, constitute the law of the

 case.”)(internal quotation marks and citations omitted).

       This Court is constrained by the Sixth Circuit’s somewhat restrictive

 language regarding the Mayle case to find that none of petitioner’s remaining

 claims that he raised in his amended habeas petition relate back to the



                                          10
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20         PageID.1537     Page 11 of 15



 ineffective assistance of counsel or sentencing claims that he raised in his initial

 petition.

        Under the rationale employed by the Sixth Circuit, petitioner’s claims that

 he raised for the first time in his amended habeas petition do not share a

 “common core of operative facts” with the ineffective assistance of counsel or

 sentencing claims that he raised in his initial petition. Petitioner’s jury verdict

 form and self-representation claims certainly do not relate back to the claims that

 petitioner raised in his initial petition. Petitioner’s other ineffective assistance of

 trial counsel claims that he raised in his amended petition suffer the same fate

 that his first ineffective assistance of counsel claim involving the failure to seek

 an additional competency evaluation faced, namely, that petitioner in his original

 habeas petition did not allege that he was denied the effective assistance of

 counsel because counsel failed to request certain jury instructions, that there had

 been a breakdown in the relationship between counsel, that a biased juror sat on

 the jury, or that trial counsel was ineffective for failing to move to remove this

 juror. Under the Sixth Circuit’s somewhat restrictive analysis, which this Court is

 required to follow, both by the law of the case doctrine and the Sixth Circuit’s

 explicit directive in its remand order, this Court is constrained to find that none of

 petitioner’s remaining claims are timely because they do not share a common

 core of operative facts with the claims raised in the original petition and are thus

 barred by the one year limitations period. See Pinchon v. Myers, 615 F.3d 631,

 643 (6th Cir. 2010).

                                            11
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20         PageID.1538     Page 12 of 15



       The AEDPA’s statute of limitations “is subject to equitable tolling in

 appropriate cases.” Holland v. Florida, 560 U.S. 631, 645 (2010). A habeas

 petitioner is entitled to equitable tolling “only if he shows ‘(1) that he has been

 pursuing his rights diligently, and (2) that some extraordinary circumstance stood

 in his way’” and prevented the timely filing of the habeas petition. Id. at 2562

 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). The Sixth Circuit has

 observed that “the doctrine of equitable tolling is used sparingly by federal

 courts.” See Robertson v. Simpson, 624 F. 3d 781, 784 (6th Cir. 2010). The

 burden is on a habeas petitioner to show that he or she is entitled to the

 equitable tolling of the one year limitations period. Id.

       This Court in its original opinion and order granting habeas relief,

 discussed in great detail petitioner’s extensive and well-documented history of

 serious mental illness as well as his psychotic behavior during the pre-trial period

 and at trial. Watkins v. Haas, 143 F. Supp. 3d at 634-637. This Court concluded

 that petitioner was entitled to equitable tolling because of this history of mental

 incapacity. Id., at 640. The Sixth Circuit disagreed with this Court’s determination

 and concluded that petitioner’s mental illness did not provide a basis for equitable

 tolling because petitioner failed to show that his mental illness prevented him

 from timely filing his habeas petition. Watkins v. Deangelo-Kipp, 854 F.3d at 851-

 52. As with the relation back issue, this Court under the law of the case doctrine

 is constrained to follow the Sixth Circuit’s ruling. Petitioner is not entitled to

 equitable tolling on this basis.

                                            12
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20         PageID.1539    Page 13 of 15



       The one year statute of limitations may be equitably tolled based upon a

 credible showing of actual innocence under the standard enunciated in Schup v.

 Delo, 513 U.S. 298 (1995). McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). The

 Supreme Court has cautioned that “tenable actual-innocence gateway pleas are

 rare[.]” Id. “[A] petitioner does not meet the threshold requirement unless he

 persuades the district court that, in light of the new evidence, no juror, acting

 reasonably, would have voted to find him guilty beyond a reasonable doubt.” Id.

 (quoting Schlup, 513 U.S., at 329). For an actual innocence exception to be

 credible under Schlup, such a claim requires a habeas petitioner to support his or

 her allegations of constitutional error “with new reliable evidence--whether it be

 exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

 physical evidence--that was not presented at trial.” Schlup, 513 U.S. at 324.

       Petitioner’s case falls outside of the actual innocence tolling exception,

 because he presented no new, reliable evidence to establish that he was actually

 innocent of the crime charged. See Ross v. Berghuis, 417 F. 3d 552, 556 (6th

 Cir. 2005). Petitioner’s claim that he acted in self-defense amounts to a claim of

 legal innocence, as opposed to factual innocence, and would therefore not toll

 the limitations period. See e.g. Harvey v. Jones, 179 F. App’x. 294, 298-99 (6th

 Cir. 2006)(collecting cases). Because petitioner has presented no new evidence

 that he is factually innocent of these charges, he is not entitled to tolling of the

 limitations period.



                                           13
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20        PageID.1540     Page 14 of 15



                                  III. CONCLUSION

       The Court summarily DENIES the petition for writ of habeas corpus with

 prejudice.

       The Court will also deny a certificate of appealability. In order to obtain a

 certificate of appealability, a prisoner must make a substantial showing of the

 denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this

 denial, the applicant is required to show that reasonable jurists could debate

 whether, or agree that, the petition should have been resolved in a different

 manner, or that the issues presented were adequate to deserve encouragement

 to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a

 district court denies a habeas petition on procedural grounds without reaching

 the prisoner’s underlying constitutional claims, a certificate of appealability should

 issue, and an appeal of the district court’s order may be taken, if the petitioner

 shows that jurists of reason would find it debatable whether the petitioner states

 a valid claim of the denial of a constitutional right, and that jurists of reason would

 find it debatable whether the district court was correct in its procedural ruling. Id.

 When a plain procedural bar is present and the district court is correct to invoke it

 to dispose of the case, a reasonable jurist could not conclude either that the

 district court erred in dismissing the petition or that the petition should be allowed

 to proceed further. In such a circumstance, no appeal would be warranted. Id.

 “The district court must issue or deny a certificate of appealability when it enters



                                           14
Case 2:10-cv-13199-AJT-PJK ECF No. 43 filed 06/19/20       PageID.1541     Page 15 of 15



 a final order adverse to the applicant.” Rules Governing § 2254 Cases, Rule

 11(a), 28 U.S.C. foll. § 2254.

       The Court denies petitioner a certificate of appealability, because

 reasonable jurists would not find it debatable whether the Court was correct in

 determining that petitioner filed his habeas petition outside of the one year

 limitations period. See Grayson v. Grayson, 185 F. Supp. 2d 747, 753 (E.D.

 Mich. 2002). However, although jurists of reason would not debate this Court’s

 resolution of petitioner’s claims, the issues are not frivolous; therefore, an appeal

 could be taken in good faith and petitioner may proceed in forma pauperis on

 appeal. See Foster v. Ludwick, 208 F. Supp. 2d 750, 765 (E.D. Mich. 2002).

                                     IV. ORDER

       Based upon the foregoing, IT IS ORDERED that:

       (1) the petition for writ of habeas corpus is DENIED WITH PREJUDICE.

       (2) A certificate of appealability is DENIED.

       (3) Petitioner will be granted leave to appeal in forma pauperis.


                                  _s/Arthur J. Tarnow_______________
                                  HON. ARTHUR J. TARNOW
 Dated: June 19, 2020             UNITED STATES DISTRICT JUDGE




                                          15
